Raum, /., dissenting: I cannot agree that there were 20 separate trusts in this case. There was no relevant purpose other than tax avoidance for fragmenting what was essentially a single trust into a number of artificial units. Since these trusts were established by the same grantors and administered by the same trustee for the same beneficiaries, it was a matter of no consequence that there was no “commingling,” a fact relied upon by the majority. Moreover, the maintenance of 10 sets of records (not 20) was but a meaningless formality, a mere “technically elegant arrangement” (Griffiths v. Commissioner, 308 U.S. 355, 357) without any substance, in view of the identity of grantors, trustee, and beneficiaries. In these circumstances, the difference between this case and the Boyce and Sence cases, which the majority opinion undertakes to distinguish, is the familiar difference between Tweedledum and Tweedledee. The facts of record herein establish that there was in truth and in substance but one trust, or at most two trusts (one for each of the two primary beneficiaries). Whatever may be the proper result in a multiple-trust situation generally in the light of the impressive legislative history recounted in the majority opinion, the present case involves nothing more than a pure sham. “To hold otherwise,” in the words of Gregory v. Helvering, 293 U.S. 465, 470, would indeed be “to exalt artifice above reality and to deprive the statutory provision in question of all serious purpose.” Hott, /., agrees with this dissent.